Citation Nr: 0009306	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1992 decision of the Hartford, 
Connecticut, Regional Office (RO).  However, this was not the 
first time a claim of service connection for hearing loss had 
been denied.  In April 1982, the RO had earlier denied the 
veteran's claim of service connection for an "ear 
condition."  In March 1989, the RO specifically denied a 
claim of service connection for hearing loss.  The veteran 
did appeal either of these decisions; consequently, the 1982 
and 1989 decisions became final.  See 38 C.F.R. § 19.153 
(1982); 38 C.F.R. § 19.192 (1989).  

In its July 1992 decision, the RO determined that new and 
material evidence had been submitted to reopen the claim of 
service connection for hearing loss.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, in a matter such as this, the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim 
regardless of the RO's actions.  See Barnett v. Brown, 
8 Vet. App. (1995).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  Therefore, an initial question 
that must be addressed is whether this claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 1991).


FINDINGS OF FACT

1.  Certain new evidence received since the March 1989 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.

2.  No competent medical evidence has been submitted showing 
that any current hearing loss is attributable to military 
service or event coincident therewith.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hearing loss as a result of 
his military experiences.  However, the Board notes that the 
veteran's current claim of service connection for hearing 
loss is not his first such claim.  In April 1982, the RO 
denied service connection for an "ear condition" because 
available service medical records, including the veteran's 
separation examination, did not show treatment for an "ear 
condition."  In March 1989, the RO denied the veteran's 
claim of service connection for hearing loss because, while 
the record at that time contained morning reports that showed 
that the veteran was hospitalized while in military service, 
the available records did not show that his hearing loss was 
incurred in service, or was a continuous problem since 
service. 

The RO's denials became final when no appeal was initiated.  
38 C.F.R. § 19.153 (1982); 38 C.F.R. § 19.192 (1989).  As a 
result, the veteran's current claim of service connection may 
now be considered on the merits only if new and material 
evidence has been submitted since the time of the prior final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§  3.156, 20.1103 (1999); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), determined that a three-step approach must be followed 
in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the March 
1989 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen his claim includes a June 1992 
statement from a friend who served with the veteran in 
service.  Specifically, the friend, who was also a "Medical 
Aid Man," witnessed a practice anti-tank mine detonate near 
the veteran's face while he was conducting a demonstration on 
booby traps and saw that this explosion caused burns to the 
side of the veteran's face.  He also opined that this 
explosion ". . . caus[ed] him to start to lose his 
hearing."  Next, the friend reported that, following this 
incident, the veteran was hospitalized for six or seven weeks 
and that the foregoing occurred between January and March 
1944.

This evidence is new and material as defined by regulation.  
In other words, it bears directly and substantially upon the 
issue at hand, namely whether the claimed disability first 
manifested itself during military service and is neither 
duplicative nor cumulative of previously submitted evidence.  
Given that no observations of the veteran experiencing an 
incident that could have caused damage to his hearing while 
in military service was previously available, this newly 
received evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  38 C.F.R. § 3.156(a).  In other words, 
this statement tends to provide probative information beyond 
what was known previously.  Accordingly, the Board concludes 
that the veteran has submitted new and material evidence.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires the claim to be 
reopened, the Board must now determine whether the claim of 
service connection for hearing loss is well grounded.  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Furthermore, with hearing loss claims, it is important to 
point out that VA may only find hearing loss to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Because the veteran's original claims file was lost by VA, 
available service records consist only of daily sick reports 
and/or morning reports, dated January 19, 1944, January 20, 
1944, January 22, 1944, January 23, 1944, January 24, 1944, 
February 15, 1944, and February 24, 1944.  These records show 
that the veteran reported for sick call and/or was 
hospitalized on the dates above.  However, no reason was 
given for his being sick or hospitalized.

Next, VA treatment records, dated from June 1981 to June 
1990, were obtained by the RO.  These treatment records, 
which included a number of audiological examinations, show 
the veteran's complaints, diagnoses, and/or treatment for 
hearing loss.  See VA treatment records dated in June 1981, 
April 1982, June 1982, October 1982, June 1985, November 
1986, November 1987, January 1989, and January 1990.  They 
also show, starting in June 1981, his periodically being 
diagnosed with hearing loss as defined by VA in either one or 
both of his ears.  See VA treatment records dated in June 
1981, June 1985, November 1986, November 1987, and January 
1989.

Specifically, at VA audiological examinations, dated in June 
1981, November 1987, January 1989, November 1986, and January 
1990, the examiners did not provide specificity, measured in 
decibels, as to the degree to which the veteran's hearing was 
impaired at the 500 through 4000 Hertz range.  Instead, they 
attached a copy of the graphical representations of the 
audiometric evaluation data taken during the veteran's 
audiological examinations showing his tests scores for 
puretone thresholds, in decibels, from 250 Hertz through 8000 
Hertz.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) 
(VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions); Kelly v. Brown, 
7 Vet. App. 471 (1995) (the Board may not interpret graphical 
representations of audiometric data).  

However, the June 1981 examiner reported that audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 76 percent in the left ear. Subsequently, 
the November 1986 examiner reported that audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 80 percent in the left ear.  Thereafter, the November 1987 
examiner reported that audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 92 percent in 
the left ear.  The January 1989 examiner reported that 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 92 percent in the left ear.  However, 
the January 1990 examiner reported that audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 100 percent in the left ear.

At the one VA audiological examination in which the examiner 
interpreted the graphical representations of audiometric 
data, dated in June 1985, the veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
35
LEFT
5
10
40
70
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
Additionally, the examiner opined that the veteran's right 
ear had mild to moderate high frequency sensorineural hearing 
loss starting at 4000 Hertz and his left ear had mild to 
severe mid to high frequency sensorineural hearing loss 
starting at 2000 Hertz.

Lastly, some of the VA treatment records show that the 
veteran claimed to have had hearing problems for 35 or 40 
years.  See VA treatment records dated in June 1981 and 
October 1982.

The veteran testified at a personal hearing at the RO in 
November 1993.  At that time, he testified that his current 
hearing loss first began while in military service.  
Specifically, he reported that a practice anti-tank mine 
exploded in his face and that this caused his hearing loss.  
In addition, the friend of his who had filed a statement on 
his behalf with the RO had served with him while in military 
service, was a medical aid man, was present when the practice 
anti-tank mine exploded, treated him at that time, took him 
to the hospital at that time, and visited him while 
recuperating in the hospital at that time.  Additionally, the 
veteran testified that he was hospitalized at that time for 
approximately five to seven weeks.  This period of 
hospitalization took place in 1944, just prior to the 
Normandy invasion.  In addition, the veteran testified that 
he was repeatedly exposed to loud noise while in combat, as 
he was attached to an engineering company in the Third Army 
during World War II.  Next, he testified that the physician 
who conducted his separation examination had told him that 
his "middle [ear]" was deteriorating, that there was 
nothing they could do for this, and that eventually he would 
lose his hearing.  Following his separation from military 
service, the veteran worked for the next thirty-one years as 
a truck driver delivering milk.  During that time he was not 
exposed to loud noises.  He testified that he had first 
applied for VA disability benefits in approximately 1946 or 
1947.  However, following military service, he first sought 
treatment for ear problems at the Northport VA medical center 
(VAMC) in approximately 1971.  

What is significant about the record on appeal is, 
paradoxically, what it does not include.  While the record 
shows the veteran was periodically found to have hearing loss 
as defined by VA since June 1981, none of the records on 
appeal includes a medical nexus opinion that tends to show a 
relationship between any current hearing loss and military 
service.  Likewise, no medical opinion has been presented 
that tends to show a relationship between current hearing 
loss and continued symptoms since service.  In short, no 
competent evidence has been presented to link currently shown 
disability to military service or noise exposure coincident 
therewith.  Additionally, no evidence has been presented to 
show that sensorineural hearing loss was manifested to a 
compensable degree within a year of the veteran's separation 
from service.  38 C.F.R. §§ 3.307, 3.309.  Therefore, because 
there is no showing of medical nexus, the claim is not well 
grounded.  Caluza, supra.

In reaching the conclusion that the claim is not well 
grounded, the Board has considered the veteran's written 
statements, the veteran's personal hearing testimony, and his 
friend's June 1992 statement.  The Board also notes that the 
veteran's friend reported that he was a "Medical Aid Man."  
Nonetheless, the record is devoid of evidence that the 
veteran or his friend is qualified by knowledge, training, 
expertise, skill, or education to provide a medical opinion 
as to the origin of any currently shown chronic hearing loss.  
See Bostain v. West, 11 Vet. App. 124 (1998).  Although the 
veteran's friend provided an opinion that the explosion 
caused the veteran to start to lose his hearing, he has not 
provided an opinion as to whether the then-noted hearing loss 
was a chronic ongoing disability or whether disability 
currently shown is attributable to this experience.  In 
short, this opinion does not provide a forward-looking nexus 
because it does not diagnose a chronic disability within the 
meaning of 38 C.F.R. §§ 3.307, 3.309.  

While some of the records include reports that the veteran 
had had hearing problems for 35 or 40 years (see VA treatment 
records dated in June 1981 and October 1982), the Board is 
not required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).)  Accordingly, neither 
the veteran's, nor his friend's statements regarding the 
onset of hearing loss constitute competent evidence 
sufficient to make the veteran's claim well grounded.

The veteran's representative has also requested consideration 
of the benefit-of-the-doubt doctrine; however, this doctrine 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

